DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species 3, figs. 7-16 in the reply filed on 10/29/2020is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Examiner asserts that the different mechanisms of the species are mutually exclusive, are not obvious variants (or the Examiner would not have required a species election), and have a different design (here, due to the different mechanisms).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5, 14-17, 23-24, 26-27, 32, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reitblat et al. (US. 20150164569).
Reitblat discloses a surgical retractor blade assembly fig. 3a for retraction of soft tissue during surgery, the assembly comprising at least one support member 104 and 31, fig. 3b having a proximal end and a distal end; a retractor blade .

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775